362 S.W.3d 70 (2012)
Richard William NOBLE, Respondent,
v.
Linda Lou NOBLE, Appellant.
No. WD 72912.
Missouri Court of Appeals, Western District.
March 27, 2012.
Robert P. Smith, Kansas City, MO, for appellant.
James D. Boggs, Kansas City, MO, for respondent.
*71 Before: VICTOR C. HOWARD, P.J., and ALOK AHUJA and KAREN KING MITCHELL, JJ.

ORDER
PER CURIAM:
Linda Noble appeals from a judgment dissolving her marriage to Richard Noble. On appeal, she contends that the trial court erred: by rejecting her claim that Richard Noble improperly squandered a marital interest in a real-estate partnership; in valuing a closely held business based on a liquidation scenario; and in denying her maintenance. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).